Bloodworth, J.
Suit for damages on account of the loss of a trunk, alleged to have been turned over by the plaintiff to the *379Atlanta Terminal Company, was filed in tbe municipal court of Atlanta against Walker D. Hines, director-general of railroads, operating that company. Judgment was rendered in favor of the plaintiff, certiorari was overruled by the judge of the superior court, and the case was brought to this court. It appears from the record that the truckman who as agent of the plaintiff delivered the trunk to the terminal company did not demand a baggage or claim-check, and that one Mrs. Bamsden, an employee and agent of the terminal company, who was in the office of the checkroom that leads to the baggage-room, accepted the trunk without issuing a claim-check or a check of any kind for it, and that the trunk was pointed, out to her by the truckman before she accepted it for temporary storage.
1. Hnder all the facts of. the case the truckman had a right to assume that this employee and agent of the terminal company, in this particular office, the office being open for business and she being the only one there, had a right to accept the trunk in behalf of the company; and this assumption was strengthened by the fact that the. said employee did, according to the evidence, actually accept the trunk, thereby implying that she had authority to do so. The party so accepting the trunk was an agent of and was placed in this position by the company. “ If one or two innocent parties must suffer by the act of a third party, he who put it in the power of such third party to do the wrongful act must suffer the loss, rather than the other innocent party who would be a victim without any fault on his part.” Blaisdell v. Bohr, 77 Ga. 381 (&); Civil Code (1910), § 4537. “Private instructions or limitations not known to persons dealing with an agent who assumes to act within the apparent scope of his authority cannot affect them.” Hutson v. Prudential Insurance Co., 122 Ga. 850 (50 S. E. 1000). See, in this connection, Coskery v. Nagle, 83 Ga. 696, 699 (10 S. E. 491, 6 L. R. A. 483, 20 Am. St. R. 333); Civil Code (1910), § 3595.
2. Certain rules of the interstate-commerce commission pertaining to handling baggage were tendered in evidence by the defendant and-were rejected by the trial court. Granting that there was a sufficient assignment of error relative to the ruling on this evidence, no error was committed in rejecting it.
3. There is ample evidence to support the judgment of the *380municipal court, the judge of the superior court did not err in overruling the certiorari, and the judgment is

Affirmed.


Broyles, C. J., and, Luke, J., concur.